Exhibit 10.1

 

[g323431kki001.jpg]

 

EQUIPMENT FINANCE

 

Technology Finance Group

 

 

December 23, 201l

 

Jonathan Johnson

Lessee:

OVERSTOCK.COM, INC.

OVERSTOCK.COM, INC.

Schedule No.:

OVER30910001, OVER30910002, OVER30910003,

6350 South 3000 East

 

OVER30910004, OVER30910005, OVER30910006,

Salt Lake City, UT 84121

 

OVER30910007, OVER30910008, OVER30910009,

 

 

OVER30910010, OVER30910011, OVER30910012,

 

 

OVER30910013, OVER30910014, OVER30910015

 

Master Lease Date: September 17, 2010

 

Dear Mr. Johnson:

 

In response to your request for a full early buyout of equipment (“Equipment”)
on the above Equipment Schedule (together with the Master Lease, the “Lease”),
U.S. Bancorp Equipment Finance, Inc. (“USBEF”) is pleased to offer the following
proposal (“Proposal”) to amend the terms of the Lease to allow for the early
buyout of Equipment under the Lease. If this Proposal is accepted by Lessee,
subject to any conditions contained herein, the effective date of the Proposal
shall be December 31, 2011 (“Effective Date”).

 

Lease Buyout Amount:                       $20,105,191.00, plus applicable taxes

 

The Lease will terminate upon: (i) receipt by USBEF of all outstanding amounts
due under the Lease through the Effective Date; and (ii) receipt of the Buyout
Amount, plus applicable taxes.

 

Upon termination of the Lease, USBEF shall transfer title to the Equipment
“As-Is, Where-Is” without warranty of any kind except the Equipment shall be
free and clear of all liens created by USBEF. The Lease Buyout Amount does not
include any property taxes which are assessed for periods up to and including
the Effective Date. After receipt of an invoice from the appropriate taxing
authority for such property taxes, USBEF shall invoice Lessee and Lessee shall
remit payment to USBEF for such property taxes within 10 days of receipt of such
invoice.

 

If this Proposal is accepted by Lessee, upon USBEF’s receipt of the Lease Buyout
Amount, the Lease shall automatically be amended without further action by USBEF
or Lessee to delete any required financial covenants.

 

If you have any questions regarding the above terms, please contact me at
[intentionally omitted]. Otherwise please acknowledge your acceptance of the
above terms and conditions with your signature below and fax the signed copy to
my attention at [intentionally omitted] on or before December 27, 2011, the
Proposal expiration date.

 

 

Sincerely,

Accepted by:

 

U.S. Bancorp Equipment Finance. Inc.

OVERSTOCK.COM, INC.

 

 

 

 

/s/ Kyin Lok

 

By:

/s/ Jonathan E. Johnson III

Kyin Lok

 

 

SVP and Business Unit Manager

Date:

     12/27/2011

 

1

--------------------------------------------------------------------------------